NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 1 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-10447

                Plaintiff-Appellee,             D.C. No.
                                                2:14-cr-00083-JAM-4
 v.

RUSLAN KIRILYUK,                                MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                       Argued and Submitted June 18, 2021
                            San Francisco, California

Before: BRESS and BUMATAY, Circuit Judges, and RAYES,** District Judge.

      Ruslan Kirilyuk was convicted of wire fraud, mail fraud, aggravated identity

theft, and failure to appear, all stemming from his participation in a fraud scheme

that took place between 2011 and 2014. At sentencing, the district court imposed a

total sentence of 324 months imprisonment for his convictions. On appeal, Kirilyuk


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Douglas L. Rayes, United States District Judge for the
District of Arizona, sitting by designation.
claims that the district court committed several errors related to his sentence,

including (1) imposing a two-level enhancement for an offense involving ten or more

victims; (2) applying a four-level enhancement for an aggravated role; (3)

inadequately explaining his sentence under 18 U.S.C. § 3553; and (4) failing to

comply with Federal Rule of Criminal Procedure 32. We have jurisdiction under 28

U.S.C. § 1291 and reject Kirilyuk’s first two claims and decline to reach the last two

because we are ordering that Kirilyuk should be resentenced.1

      1.     The district court did not abuse its discretion when it imposed a two-

level sentence enhancement under U.S.S.G. § 2B1.1(b)(2)(A)(i) for Kirilyuk’s

commission of a crime involving ten or more victims. The PSR recommended this

enhancement based on the 119,913 victims whose American Express accounts were

used and the 222 students whose transcripts were stolen. Kirilyuk, however, claims

that the evidence establishes that there were only two victims—Chase Bank and

American Express—because accountholders were reimbursed and the students’

losses aren’t measurable in money.

      Section 2B1.1(b)(2)(A)(i) provides for a two-level increase “[i]f the offense

involved 10 or more victims.” An application note to that section defines “victim”

as including, inter alia, “any individual whose means of identification was used


      1
        In a concurrently filed opinion, we address Kirilyuk’s remaining arguments
regarding other sentencing errors. In that opinion, we vacate his sentence and
remand.

                                          2
unlawfully or without authority.” U.S.S.G. § 2B1.1 cmt. n.4(E)(ii). The Guidelines

incorporate the definition of “means of identification” from 8 U.S.C. § 1028(d)(7).

U.S.S.G. § 2B1.1 cmt. n.1. That provision defines “means of identification” as “any

name or number that may be used, alone or in conjunction with any other

information, to identify a specific individual.” 18 U.S.C. § 1028(d)(7). Both credit

card numbers and the information stolen from the students, such as social security

numbers, are “means of identification.” See, e.g., United States v. Melendrez, 389

F.3d 829, 835 (9th Cir. 2004). Thus, the credit card accountholders and students fit

within the Guidelines’ definition of victims.

      2.     The district court did not abuse its discretion when it imposed a four-

level enhancement for Kirilyuk’s aggravated role under U.S.S.G § 3B1.1(a). Section

3B1.1(a) provides for four-level enhancement “[i]f the defendant was an organizer

or leader of a criminal activity that involved five or more participants or was

otherwise extensive.” “The factors to be considered when determining whether a

defendant was an organizer or leader include: the exercise of decisionmaking

authority, the nature of the offense and the defendant’s participation in the offense,

the recruitment of accomplices, the claimed right to a larger share of the fruits of the

crime, and the degree of control and authority exercised over others.” United States

v. Ponce, 51 F.3d 820, 827 (9th Cir. 1995) (citing U.S.S.G. § 3B1.1, cmt. n.4).

      The record contains ample evidence to support the enhancement.                For


                                           3
example, Kirilyuk received more of the fraud proceeds than others at times, was

involved in recruiting others, and once described himself as someone who

“organize[s] the work.” Cf. United States v. Garcia, 497 F.3d 964, 969–70 (9th Cir.

2007) (holding the enhancement was supported where the evidence showed that the

defendant exercised “some degree of control or organizational authority”

(simplified)).

      3.     We do not reach Kirilyuk’s claims that the district court failed to

adequately explain his sentence under 18 U.S.C. § 3553 and violated Federal Rule

of Criminal Procedure 32 by making insufficient factual findings addressing some

of his objections to his PSR. Because we remand for resentencing in accord with

our published opinion, the district court will have a new opportunity to provide an

explanation for the sentence it reimposes. See 18 U.S.C. § 3553(c).

      AFFIRMED in part and VACATED and REMANDED as set forth in the

concurrently filed published opinion.




                                        4